Detailed Action
Restriction
Applicant's election without traverse of Group I, claims 1-7 & 11 in the reply filed on April 26, 2022 is acknowledged.  Claims 8-10 stood withdrawn during examination and have been canceled by examiner’s amendment below, to expedite allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claims 8-10.

Allowable Subject Matter
Claims 1-7 and 11 are allowed.
The following is a statement of reasons for allowance.  The prior art, such as U.S. 9,605,563, teaches welding vanes to an annular shell to create a bladed stator element.  The prior art further teaches using tooling to maintain spacing and facilitate this welding process and teaches removing the tooling after the welding processes.  The prior art does not, however, teach the tool being clamped axially against the annular fixing flanges so as to exert tensile forces in opposite axial directions on the…flanges as recited in independent claim 1.  Nor does the prior art suggest using tooling in this manner, for this purpose.  Independent claim 11 contains a similar method step feature applying tooling to exert these tensile forces.
Claims 2-7 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726